DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response filed on 07/28/2022 in which claims 1-20 are pending has been entered of record.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-12, 14-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Liaw (US Pat. 9,558,809).
Regarding claim 1, Fig. 2 of Liaw discloses a memory structure, comprising: 
an n-type device [110N belong to pull-down transistors PD1 and PD2] comprising a first plurality of nanostructures [110N, col. 4 lines 49 to 50]; and 
a p-type device [110P belong to pull-up transistor PU1 and PU2] comprising a second plurality of nanostructures [110P, col. 4 lines 49 to 50], 
wherein the first plurality of nanostructures [110N] each extend horizontally and are vertically stacked one over another [as shows in Fig. 2, and col. 4 lines 41 to col. 5 line 3. Each channel has more than 1 nano wire stacked vertically], 
wherein the second plurality of nanostructures [110P] each extend horizontally and are vertically stacked one over another [as shows in Fig. 2, col. 4 lines 41 to col. 5 line 3. Each channel has more than 1 nano wire stacked vertically], 
wherein each of the first plurality of nanostructures has a first width (W1) [wider width, col. 4, lines 63 to 66], 
wherein each of the second plurality of nanostructures has a second width (W2) [width of PU1 and PU2] smaller than the first width (W1) [as disclosed in col. 4 lines 63 to 66, W2 is 20% smaller than W1].
Regarding claims 7, 14, and 19, Fig. 2 of Liaw discloses wherein the n-type device further comprises a first gate structure that wraps around [GAA, col. 1 lines 48 to 50] each of the first plurality of nanostructures [for Pull Down transistors], wherein the p-type device [for Pull Up transistors] further comprises a second gate structure that wraps around each of the second plurality of nanostructures [col. 1, lines 48 to 50].
Regarding claims 8, 15, and 20, Fig. 2 of Liaw discloses wherein the first gate structure [130N] is separated from the second gate structure [130P] by a gate end dielectric feature [120N and 120P].
Regarding claim 9, Fig. 2 of Liaw discloses wherein the gate end dielectric feature is disposed on a shallow trench isolation (STI) region [col. 4, lines 2 to 15].
Regarding claim 10, Fig. 2 of Liaw discloses a memory structure, comprising: 
an n-type device [110N of PD1] comprising a first plurality of nanostructures [as shows in Fig. 2, and col. 4 lines 41 to col. 5 line 3. Each channel has more than 1 nano wire]; 
a first p-type [110P of PU1] device comprising a second plurality of nanostructures [as shows in Fig. 2, and col. 4 lines 41 to col. 5 line 3. Each channel has more than 1 nano wire]; and 
a second p-type device [110 of PU2] comprising a third plurality of nanostructures [col. 4 lines 41 to 66], 
wherein the first plurality of nanostructures each extend horizontally and are vertically stacked one over another [as shows in Fig. 2], 
wherein the second plurality of nanostructures each extend horizontally and are vertically stacked one over another [as shows in Fig. 2], 
wherein the third plurality of nanostructures each extend horizontally and are vertically stacked one over another [as shows in Fig. 2], 
wherein each of the first plurality of nanostructures has a first width (W1) [wider width, col. 4, lines 63 to 66], 
wherein each of the second plurality of nanostructures has a second width (W2) smaller than the first width (W1), wherein each of the third plurality of nanostructures has the second width (W2) [as disclosed in col. 4 lines 63 to 66, W2 is 20% smaller than W1].
Regarding claim 11, Fig. 10A of Liaw discloses where a distance between the first plurality of nanostructures [from PD1] and the second plurality of nanostructures [PU1] is greater than a distance between the second plurality of nanostructures [PU1] and the third plurality of nanostructures [PU2].
Regarding claim 12, Fig. 2 of Liaw discloses wherein the first plurality of nanostructures [110N] are disposed over a p-type well region of a substrate [10], wherein the second plurality of nanostructures [110P] and the third plurality of nanostructures are disposed over an n-type well region [10P] of the substrate.
Regarding claim 16, Fig. 2 of Liaw discloses A memory device, comprising: 
a first gate-all-around (GAA) transistor [GAA, col. 1 lines 48 to 50] comprising a plurality of first nanostructures [110N] extending horizontally and stacked vertically one over another [as shows in Fig. 2, and col. 4 lines 41 to col. 5 line 3. Each channel has more than 1 nano wire stacked vertically]; and 
a second GAA transistor [GAA, col. 1 lines 48 to 50] comprising a plurality of second nanostructures extending horizontally and stacked vertically one over another [as shows in Fig. 2, and col. 4 lines 41 to col. 5 line 3. Each channel has more than 1 nano wire stacked vertically], 
wherein each of the plurality of first nanostructures has a first width (W1) [wider width, col. 4, lines 63 to 66], 
wherein each of the plurality of second nanostructures has a second width (W2) smaller than the first width (W1) [as disclosed in col. 4 lines 63 to 66, W2 is 20% smaller than W1].
Regarding claim 17, Fig. 2 of Liaw discloses a third GAA transistor [PU2] comprising a plurality of third nanostructures extending horizontally and stacked vertically one over another, wherein each of the plurality of third nanostructures has the second width (W2) [PU1 and PU2 has same width].

Allowable Subject Matter
Claims 2-6, 13, and 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2-6 and 13, the prior art does not teach or suggest either alone or in combination wherein each of the first plurality of nanostructures has a first thickness (T1), wherein each of the second plurality of nanostructures has a second thickness (T2), wherein a ratio of the first width to the first thickness (W1/T1) is greater than a ratio of the second width to the second thickness (W2/T2).
Regarding claim 18, the prior art does not teach or suggest either alone or in combination wherein a thickness of each of the plurality of first nanostructures is identical to a thickness of each of the plurality of second nanostructures, wherein the thickness of each of the plurality of first nanostructures is identical to a thickness of each of the plurality of third nanostructures.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825